Chapman, J.
It appears that Williams was tenant at will to tne plaintiff, and sold out his interest to the defendant and put him in possession, claiming that he was the tenant of Williams. This assignment of his estate by Williams operated to terminate his own tenancy. Cooper v. Adams, 6 Cush. 87. But it gave the defendant no tenancy at will, and he could not assert the rights of a tenant at will as against the plaintiff. The notice of January 1, 1866, was capable of explanation; the evidence which was given tended to explain it, and to show that *312it was not a ratification of the assignment of Williams to the defendant, or a waiver of objections to it; and the question was properly left to the jury under instructions.
On the 8th of February 1866, when this action was commenced, the plaintiff" had a good cause of action against the defendant. But the plaintiff" himself was only a lessee for years, and his term expired October 1,1866, while the action was pending, and the defendant has held the property since that time under a valid lease from the owners. Of course the plaintiff is not now entitled to possession; and it is contended that he is not entitled to any judgment in his favor. But this matter was considered and settled in Coburn v. Palmer, 8 Cush. 124. According to the decision in that case the plaintiff" is entitled to costs, and to such judgment also as will entitle him to the benefit of his recognizance, and for payment of rent until his estate terminated. Exceptions overruled.